Citation Nr: 0936357	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  What evaluation is warranted for left knee distention of 
the suprapatellar bursa with a limited range of motion 
("left knee disability") from January 10, 2006?

2.  Entitlement to service connection for right knee 
degenerative joint disease with a medial meniscus tear, to 
include entitlement to benefits secondary to a left knee 
disability.

3.  Entitlement to service connection for lumbosacral 
degenerative joint disease, to include entitlement to 
benefits secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from November 1974 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The 
March 2007 decision granted service connection and an initial 
10 percent rating for the left knee disability, effective 
from January 10, 2006, and denied entitlement to service 
connection for a right knee disorder.  The August 2007 rating 
decision denied service connection for lumbar degenerative 
joint disease claimed as a back disorder.

As the Veteran perfected an appeal as to the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue regarding the left knee 
disability on appeal in accordance with the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), that requires consideration of the 
evidence since the effective date of the grant of 
compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Veteran requested an opportunity to 
present testimony before a Veterans Law Judge at an in person 
hearing to be conducted at the RO.  Consistent with his 
request, he was scheduled for that hearing in August 2009.  
However, in a July 2009 signed statement, the Veteran advised 
the RO that he would be unable to attend the scheduled travel 
board hearing as he was given an assignment in the Middle 
East, and requested that the hearing be rescheduled after 
February 2010.  Hence, the RO must reschedule the Veteran for 
a personal hearing.  38 C.F.R. §§ 20.700, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
travel board hearing at the Philadelphia, 
Pennsylvania, RO before a visiting 
Veterans Law Judge after February 2010.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

